..
                        ia* “
                        0..,.*
     OFFICE   OF THE AlTORNEY     GENERAL     OF TEXAS
                         AUSTIN




gononblr F. 8. Oaodlo
county At*mby
rrallltlin
         county
Mt. Vernon, Tour
Dear SirI




                                              ad under   thr    dl-
                                              l o o ur t,is a
                                               to th e oourt     ro-
                                            hi8 offlolal fee8
                                            8am   time llablr
                                             the rubstltute      re-


                                            pfnion or thir Depart-




                      ub8titute 8tenographor 18 U8Od under
                      e Court, 18 a COOnty liablr t0 the
                      for hi8 otfloial iSo8, and at tho
                      0 for fero to the rubetitutr  Reporter?
                   of explanation ror the above question,
                  er hr0mfai0n.     The judldal DirtriOt 18
      oompored of more than one County. Tou unbrrtand that
      the fee ir didad    tor monthly paynmt8 in pro rata
      ror oaoh oounty.  The ofilolal Court Reporter ha8
      been unable to attend the lart ternuof the Di8triot
Honorable F. 8. Caudle, Page Z


     Court, and a rubatltute Raporter used. Both
     Sfle alai08 for the time.  The county objeota
     to paying both olalms."
          Art1010 Z3.23,Vernon’s   Annotated Civil Statutes,
reads a8 follows:
           *In oa8e OS Illnerr, pre88 of offlolal mrk,
     or rrnavOI4ableai8Sbiiity   or the orrI0Ial 8hortA
     hand reporter to psriom~ bI8 dutlea In reporting
     prooea4lnga la court, the judge of the oourt may,
     In hlr alroretlon, authorlze a deputy 8hOrtbaDd
     reporter to aot during the absenoe of raid oificlal
     shorthand   reporter and 8afa deputy 8bOrthaM report-
     er rball raoelve, Uurlng the tIae b e lot8 tar 8Sia
     offlolal shorthand reportar, the salary and fee8
     a8 the oftIola1 rhorthand reporter of raid oourt,
     to be paid In the manner provided for the oitlolal
     rhorthant? rbporter;  but the raid ofiIoIal rhorthand
     reporter shall also reetdre hi8 relary in full dur-
     ing raid temporary 4IrabllIty to aOt. The oeoesalty
     for a deputy OffIoIal rhorthand reporter shall be
     left entirely within the 41eoretIon of the Judge of
     the oourt . .
          Under the abort quote4 8tatute, the neoessfty for
a deputy 0rrf0m    8borthand reporter I8 hit eutlraly rt?tbln
the UI8oretIon oi the judge o? the oourt.    :?hena deputy oourt
reporter 18 appointed by the oourt 8aid depaty reporter 8hall
reoelre during the time ha aotr ror 8ald ofilolal shorthand
reporter thm 8eme ralary en4 fee8 a8 the OfrlOIti 8horthan4
reporter of the ooart to ba pal4 In the manner provided for
the orri0i0i rhorthand reporter.   Al80 the orrf0fai rhorthand
reporter rhall reoelre  hi8 rralary In ruii during hi8 temporam
alaablllty to aot.
          Tharerore, you are raa?sotfully adrlaed that it Is
the OpInIon Oi thI8 Dewrtmnt   that your question 8bOdd be
answered in the afrlznatIre end Is 80 anlrwerad. The salary
of the doguty rhorthand reporter must be paid in the manner
pmrlded for the ottlola 8hbrthan4 reporter. Both tha OHI-
olal shorthand reporter and the deputy shorthand reporter are
entitled to the oompennatlon provided by law.
                                                                  371



Honorable F. 8. Caudle, Page 3


          Trusting that the foregoing tally enmera         your
Inquiry, we remain
                                        Your8 very truly

                                 ATTCRlV3Y OFNERAL   OF TEXAS


                                 By   -u&


                                             Ardell WIllla~~
                                                     A88f8tCat
AiT:BBB




          Gl’4d


            ATTORNEY GEl?E3ALOF TEXAS